Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 12/20/2021. Claims 1-20 are allowed.

Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a method, a system and a program product for dynamic query optimization. The detailed implementation indicates: (1) A method performed by a query system, the method comprising: receiving a query to access first data stored in a plurality of data sources; (2) Compiling the query to generate a plurality of compiled queries that are each used to retrieve data from a corresponding data source of the plurality of data sources, wherein compiling the query to generate the plurality of compiled queries comprises determining a confidence level of one or more assumptions about one or more attributes of the query, and based on the determined confidence level, including one or more instructions within one or more compiled queries of the plurality of compiled queries, wherein the one or more instructions are for obtaining, as a particular compiled query of the plurality of compiled queries is executed, one or more metrics for executions of portions of the particular compiled query at the corresponding data source of the plurality of data sources; (3) Receiving a subsequent query to access second data stored in the plurality of data sources; and (4) Optimizing a query plan for the subsequent query based on the one or more metrics obtained from the execution of each of the plurality of compiled queries.
Pertinent Art
3.	Burger et al, US 20110010361, discloses controlling optimizer robustness and achieving service level goals in a database system, wherein the process comprises receiving, by the database system, a query to be executed; receiving a service level goal associated with the query that specifies a desired processing performance characteristic to be achieved by execution of the query; assigning a confidence threshold parameter having a first value that specifies an optimizer confidence level that execution of a generated query plan for the query will incur a processing cost that will not exceed an estimated processing cost; generating a first query plan in accordance with the confidence threshold parameter; calculating an estimated processing cost of the first query plan that specifies an estimated processing performance characteristic for execution of the first query plan; and determining whether the estimated processing cost is less than or equal to the service level goal. 	


 4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].





Hung Le
01/24/2022

/HUNG D LE/Primary Examiner, Art Unit 2161